Citation Nr: 1622554	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing has been associated with the record. 

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder. Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of this claim. 


In-Service Hospitalization Records

On multiple occasions, the Veteran has indicated that he suffered a psychiatric emergency during active duty. Specifically, the Veteran reports that he experienced a mental breakdown during his service in Vietnam. As a result, the Veteran was transported to the mental health ward at the Yakota Air Base Hospital in Japan for an estimated two weeks, and was subsequently medically discharged from service.  

VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As such, the RO submitted a Personnel Information Exchange System (PIES) request in February 2010. However, the resulting records only contained the Veteran's temporary service treatment records (STRs), as all previous STRs were noted as having been destroyed by hostile enemy action.

When a veteran's STRs are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim. This includes the obligation to search for alternative medical records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401   (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

In light of this heightened duty and the Veteran's assertion that additional hospitalization records exist, a remand is now warranted to allow the RO to expand its search efforts to include the Veteran's treatment records at Yakota Air Base Hospital during service.  

VA Treatment Records

The claims file contains one VA treatment record dated September 2009, when the Veteran was involuntarily institutionalized under the Baker Act for making suicidal threats. However, the Veteran has indicated that he has received mental health treatment from a number of VA facilities, to include the Huntington, West Virginia VA hospital in 1970 and the Daytona Beach outpatient clinic from September 2009 to the present. VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(2) (2015). As the Veteran has identified additional VA treatment records that may be relevant to his claim but have not yet been associated with the claims file, all reasonable efforts must be made to obtain them at this time.

VA Examination

The Veteran underwent VA psychiatric examination in June 2010. At that time, the VA examiner diagnosed the Veteran with a mood disorder, not otherwise specified (NOS), and noted the Veteran's symptoms such as persistent reexperiencing of traumatic events, persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, and persistent symptoms of increased arousal. 

VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Veteran reported no suicidal ideations at the time of his June 2010 VA examination. However, during the Veteran's March 2016 hearing, he indicated that he was having suicidal thoughts and did not care about dying. As such, the Veteran's representative has requested that an additional VA examination be scheduled. Accordingly, the Board finds sufficient justification to schedule a new VA psychiatric examination at this time. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all hospitalization records relating to the Veteran's in-service mental health treatment at Yakota Air Base Hospital, to include any separately stored inpatient records. If such records cannot be located or do not exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran and ask him to identify all VA facilities where he has received mental health treatment in the past. Thereafter, obtain and associate with the record all VA treatment records for the Veteran, including any records from the Huntington, West Virginia VA hospital dated 1970, and from the Daytona Beach outpatient clinic dated September 2009 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for a new VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should:

a. Determine if the Veteran suffers from any psychiatric disorder to include PTSD, mood disorder, or schizophrenia. A diagnosis of PTSD should be confirmed or ruled out. If PTSD is diagnosed, the examiner should identify the elements, supporting the diagnosis, to include the stressor(s) resulting in the disorder. If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. The RO must alert the examiner as to any stressor(s) objectively verified and/or conceded. 

 b. With regard to each psychiatric diagnosis rendered, the examiner is asked to determine if it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to his military service, to include as due to mortar and artillery attacks experienced in Vietnam, if verified. A separate opinion must be provided for each separately diagnosed disorder. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed, with citation to medical treatise, studies, etc., if appropriate. If any opinion cannot be provided without resorting to mere speculation, provide a complete explanation stating why, to include explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

4. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 



